internal_revenue_service significant index no department of tni washington dc contact person telephone number in reference to t ep ra t a2 date may inte private_letter_ruling on sec_72 a iv this letter is in response to your request dated date for a ruling concerning whether proposed distributions from your individual_retirement_account ira would qualify as part of a series of substantially_equal_periodic_payments provided for under sec_72 of the internal_revenue_code the code according to the facts stated in your ruling_request you have one traditional_ira and one roth_ira you propose to commence annual distributions from your traditional_ira beginning in the year the year in which you tum the method you intend to use to calculate the distributions is similar to the third method described in q a-12 of notice_89_25 1989_1_cb_662 you propose to determine an annual distribution amount for the year by dividing the account balance of your traditional_ira as of december by an annuity factor which is the cost of an annuity of one dollar per year beginning at age and paid for life the annuity factor will be calculated using commutation functions derived from the up-1984 mortality_table where an interest rate of percent is used each subsequent year beginning in an annual distribution will be determined by dividing the balance of your traditional_ira as of december of the respective prior year by an annuity factor which is the cost of an annuity of one dollar per year beginning at your attained age in the distribution year and paid for life the annuity factor will be calculated using commutation functions derived from the up-1 mortality_table using an interest rate equal to of the mid-term applicable_federal_rate afr for january of the distribution year sec_408 of the code provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed oe sec_72 was added to the code by the tax_reform_act_of_1986 tra ‘86 effective generally for taxable years beginning after date sec_72 provides for the imposition of an additional tax on early distributions from qualified_plans including ira’s the additional tax is imposed on that portion of the distribution which is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions which are made on or after the date on which the employee attains age sec_72 of the code provides that sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his or her beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee’s attainment of age 59’ then the taxpayer’s tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 exception plus interest for the deferral_period in the absence of regulations on sec_72 of the code notice_89_25 published on date provided guidance with tespect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods which could be used for determining substantially_equal_periodic_payments for purposes of sec_72 of the code two of these methods involve the use of an interest rate assumption which must be an interest rate that does not exceed a reasonable interest rate on the date payments commence one method of determining substantially equal annual periodic_payments described in q a-12 would be to use a method acceptable for purposes of calculating the minimum distributions required under sec_401 a of the code for distributions to be made from an individual_account this could be accomplished by dividing the account balance as of a given date by the life expectancy or joint life and last survivor expectancy of the account owner and beneficiary if applicable and this would be the amount to be distributed for the first year the life expectancies to be used are found in table v one life or table vi two lives of sec_1_72-9 of the income_tax regulations the regulations where a one-time calculation is done the same amount would be distributed in subsequent years e a second method described in q a-12 determines an annual distribution amount by amortizing the taxpayer's account balance over a number of years equal to the life expectancy of the account owner or the joint life and last survivor expectancy of the account owner and beneficiary at an interest rate that does not exceed a reasonable interest rate on the date payments commence the resulting payment is the amount to be distributed each year again the life expectancies to be used are found in table v one life or table vi two lives of sec_1_72-9 of the regulations the third method described in q a-12 of notice_89_25 determines substantially equal annual payments by dividing the account balance by an anmuity factor the present_value of an annuity of dollar_figure per year beginning at the taxpayer's age attained in the first distribution year and continuing for the life of the taxpayer with such annuity factor derived using a reasonable because an infinite number of interest rates could be assumed the number of possible tables of commutation functions is infinite in the example in q a-12 of notice_89_25 the annuity factor is derived using commutation functions based on the up-1984 mortality_table where an interest rate of is assumed the methodology you have proposed to use to determine your distributions is consistent with the third method described in q a-12 of notice_89_25 the life expectancy and the interest rate used are such that they do not result in the circumvention of the requirements of sec_72 and sec_72 of the code through the use of an unreasonable high interest rate or an unreasonable life expectancy accordingly we conclude that the proposed method as modified and clarified by your letter dated date of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72civ of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met this ruling is directed only to the individual that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely yours wed a hoping martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division s02
